DETAILED ACTION
Examiner' s Amendment
 	An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
  	Authorization for this examiner' s amendment was given in a telephone interview with Applicant' s representative, Zhuo Xu (Reg. No. 62,987), on January 25, 2022.
 	The following listing of claims replaces all prior versions, and listings, of the claims in the application:
 CLAIMS
 1.  	(Currently amended) A method for displaying projection picture, comprising the following steps:
 	     A:  using a main control chip of a display to receive a picture signal from a handheld terminal, wherein the picture signal includes a picture signal parameter, wherein the picture signal parameter includes an intensity, a signal strength value, or a resolution, and wherein a display picture corresponding to the picture signal is displayed on the display;
 	     B:  the main control chip determining a black edge and calculating a starting position of the display picture by detecting [[an]] the intensity of the picture signal received from the handheld terminal;
picture signal by signal detection of the main control chip; 
     D:  using a function calculation provided by the main control chip of the display to enlarge the display picture to generate an output image that either matches a full-screen image of the handheld terminal or that is proportional to the full-screen image of the handheld terminal;
     E:  setting a rotation angle by using a setting parameter or gravity sensing according to  received picture signal;
     F: after a frame rate conversion control, determining a vertical magnification ratio and a horizontal magnification ratio of a screen of the display through a scaling process [[and]] using a FIFO, and then scaling the output image to generate the display picture; and
     G: calculating a vertical starting position and a horizontal starting position of [[a]] the screen of the display, and finally performing a full-screen display of the display picture
     wherein when the rotation angle is 90 or 270 degrees, a 90 or a 270 degree flag is set by using the setting parameter according to the received picture signal; and 
    wherein, after the frame rate conversion control and before the scaling process, when an aspect ratio of the picture signal is calculated and a scaling width is equal to a height of the picture signal, an aspect 
2. 	(Currently amended) The method according to claim 1, wherein in the step B, [[a]] the resolution  picture signal is detected while the main control chip detects the intensity  picture signal.
3. 	(Original) The method according to claim 1, wherein the handheld terminal transmits information through a USB TYPE-C and the main control chip of the display.
4. 	(Original) The method according to claim 2, wherein the handheld terminal transmits information through a USB TYPE-C and the main control chip of the display.
5. 	(Currently amended) The method according to claim 3, wherein in the step D, an edge of [[a]] the screen of the display is used as a reference for the display picture output during [[the]] proportional output.
6. 	(Currently amended) The method according to claim 4, wherein in the step D, an edge of [[a]] the screen of the display is used as a reference for the display picture output during [[the]] proportional output.
7. 	(Original) The method according to claim 1, wherein the handheld terminal is a mobile phone or a tablet computer.
8. 	(Original) The method according to claim 2, wherein the handheld terminal is a mobile phone or a tablet computer.
9. 	(Original) The method according to claim 5, wherein the handheld terminal is a mobile phone or a tablet computer.
10. 	(Original) The method according to claim 6, wherein the handheld terminal is a mobile phone or a tablet computer.
11. 	(Canceled)
12. 	(Canceled)
13. 	(Currently amended) The method according to claim 1, wherein when the rotation angle is 180 degrees, a 180 degree flag is set by using the setting parameter according to the received picture signal.
14. 	(Previously Presented) The method according to claim 1, wherein the gravity sensing acquires a sensing signal by using a detecting device provided by the handheld terminal.

 Response to Amendment
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment filed on November 9, 2021 has been entered.  Claims 1, 2, 5, 13 and 14 have been amended, and claims 11 and 12 have been cancelled.  Furthermore, with applicant’s permission, an examiner’s amendment has been entered further amending claims 1-2, 5-6 and 13.  Thus, claims 1-10 and 13-14 are still pending in this application, with claim 1 being independent.  Claims 1-10 and 13-14 are allowed. 
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: 
 	Independent claim 1 has been amended to incorporate all of the previously indicated allowable subject matter of dependent claim 12 as well as all of the limitations of intervening dependent claim 11, and, as such, independent claim 1 is now allowable over the prior art of record.  More particularly, the prior art of record, individually or in combination, fails to teach, or render obvious, when considered in combination with all of the other limitations of the claim as a whole, the following particular recited limitation(s) in amended independent claim 1: 
“wherein when the rotation angle is 90 or 270 degrees, a 90 or a 270 degree flag is set by using the setting parameter according to the received picture signal; and 
wherein, after the frame rate conversion control and before the scaling process, when an aspect ratio of the picture signal is calculated and a scaling width is equal to a height of the picture signal, an aspect ratio of the screen of the display is determined and a scaling height and the vertical starting position are calculated.”
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675